       Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

MAUREEN DEAKIN, AND ALL
OTHERS SIMILARLY SITUATED,

               Plaintiff,

               v.                                                 No. 17-CV-0773-WJ-KK

MAGELLAN HEALTH, INC.,
MAGELLAN HEALTHCARE, INC.,
MAGELLAN HEALTH SERVICES OF
     NEW MEXICO INC.,
MERIT BEHAVIORAL CORPORATION, &
MAGELLAN HSRC, INC.,

               Defendants.

 MEMORANDUM ORDER AND OPINION GRANTING PLAINTIFFS’ MOTION FOR
  NOTICE TO POTENTIAL PLAINTIFFS AND CONDITIONAL CERTIFICATION;
             ORDER FOR THE PARTIES TO CONFER ON THE
               PROPOSED NOTICE AND CONSENT FORM
                               AND
 ORDER FOR THE PARTIES TO SUBMIT A JOINT NOTICE AND CONSENT FORM
                        AND JOINT RESPONSE

       THIS MATTER comes before the Court upon Plaintiffs’ Motion for Notice to Potential

Plaintiffs and Conditional Certification (Doc. 26, filed 10/24/17). Having reviewed the parties’

briefs and the applicable law, the Court finds that Plaintiffs’ Motion is well-taken, and is,

therefore, GRANTED. The parties are ORDERED to confer regarding the Proposed Notice

(Docs. 26-1, 52-5, 52-6) and the Consent Form (Doc. 26-2). The parties shall submit a Joint

Proposed Notice and Consent Form, and a Joint Response, described herein, within 14 DAYS

from the date of entry of this Order.
       Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 2 of 16



                                             BACKGROUND

       Plaintiff Maureen Deakin (“Plaintiff”) is suing Defendants to recover overtime wages

that she alleges Defendants failed to pay her and other employees in accordance with federal and

state law. First Amended Complaint, Doc. 32, filed 12/12/17. Plaintiff asserts two counts: Failure

to Pay Wages in Accordance with the Fair Labor Standards Act (Count I) and Violation of the

New Mexico Wage Law (Count II). Doc. 32. Plaintiff brings this action individually and on

behalf of similarly situated employees pursuant to the Fair Labor Standards Act (FLSA), and

also as a Rule 23 class action pursuant to the New Mexico Wage Law. Doc. 32, ¶¶ 5, 6. The

current Motion (hereinafter “Motion for Conditional Certification”) seeks an Order allowing

notice to potential Plaintiffs and conditional certification pursuant to the collective action

provision in the FLSA; the present Motion is not for class certification pursuant to Federal Rule

of Civil Procedure 23. Doc. 26.

       After Plaintiff filed the present Motion for Conditional Certification (Doc. 26),

Defendants filed an Opposed Motion to Dismiss for Failure to State a Claim. Doc. 35, filed

1/9/18. Upon receiving requests from both parties for extensions in light of the Motion to

Dismiss, United States Magistrate Judge Kirtan Khalsa granted Defendants’ request that

Defendants have thirty (30) days from the entry of the Court’s Order on the Motion to Dismiss to

file their response brief, if necessary, to Plaintiff’s Motion for Conditional Certification (Doc.

26). Doc. 39, filed 2/5/18. On June 21, 2018, the Court denied Defendants’ Motion to Dismiss

(Doc. 44) and the parties resumed briefing the current Motion for Conditional Certification.1 On


1
       On August 14, 2018, the parties entered a Stipulation Regarding Equitable Tolling (Doc. 54), providing:

       To (a) avoid any potential prejudice to Potential Opt-In Plaintiffs, (b) facilitate the future
       distribution of notice to potential members if the FLSA collective action is conditionally certified
       by the Court, and (c) provide the parties with a reasonable period of time to prepare and send the
       Court-approved Notice of Right to Join Lawsuit, the parties hereby stipulate that the FLSA statute
       of limitations shall be deemed tolled as to any Potential Opt-In Plaintiff for the period from

                                                        2
        Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 3 of 16



July 23, 2018, Defendants filed their Response brief in opposition to the present Motion (Doc.

51),2 and Plaintiff then filed her Reply brief to Defendants’ Response brief (Doc. 52).

Defendants then requested that this Court grant them leave to file a Surreply brief (Doc. 55)

regarding the present Motion on the grounds that Plaintiff had narrowed the putative class in her

Reply brief. Upon receiving the parties’ briefs for Defendants’ request for leave, the Court

granted Defendants’ request to file a Surreply (Doc. 57), which Defendants submitted on

September 5, 2018. Doc. 58. The present Motion for Conditional Certification is now fully

briefed.

        Plaintiff seeks conditional certification and notice on the grounds that a group of other

similarly situated non-exempt employees exists and that Defendants knowingly subjected such

individuals to a single unlawful policy that denied payment for all overtime hours worked by

providing a salary. Defendant Magellan Health, Inc. (“Magellan Health”) is a managed health

care company focused on behavioral health, specialty health, and integrated care management to

health plans, employers, and the federal government. Doc. 51. Named Plaintiff Maureen Deakin

was employed as a Care Coordinator and Behavior Health Care Coordinator by Defendants in

New Mexico (Doc. 61-1; accord Doc. 51 at 4). Plaintiff has submitted the notices of individuals

who have consented to join the lawsuit prior to receiving any Court-approved notice, and seven

of those individuals have submitted declarations to support the allegation that they are in fact

similarly situated to each other and to the putative class. Docs. 26-3, 26-4, 26-5, 26-6, 26-7; Doc.


        January 9, 2018 until June 21, 2018, which was the date that the Court denied Defendants’ Motion
        to Dismiss. Thus, the limitations for any future opt-in would be tolled by 163 days.
2
          Defendants also submitted an Opposed Motion to Compel Depositions of Plaintiff and Opt-In Plaintiffs,
and Motion for Extension of Time to File Response to Plaintiff’s Motion for Conditional Certification (Doc. 46,
filed July 17, 2018), which Magistrate Judge Khalsa denied after finding that Defendants had failed to demonstrate
good cause for long delaying their request to re-open and extend the discovery deadline. She further ruled that
Defendants would be held to the deadline imposed months prior for their response brief to the present Motion. Doc.
50, filed 7/19/18.

                                                        3
       Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 4 of 16



27; Doc. 61. On September 30, 2018, named Plaintiff Maureen Deakin submitted her declaration

supporting the collective action proceedings. Doc. 61-1.

                                         DISCUSSION

I.     FLSA Wage Requirements

       Under the Fair Labor Standards Act, an employee may bring a collective action on behalf

of “similarly situated” employees as a remedy for violation of the FLSA. 29 U.S.C. § 216(b)

(providing remedy under the FLSA). The purpose of collective action is to give “plaintiffs the

advantage of lower individual costs to vindicate rights by the pooling of resources,” and to

benefit the judicial system “by efficient resolution in one proceeding of common issues of law

and fact arising from the same alleged . . . activity.” Hoffmann-La Roche Inc. v. Sperling, 493

U.S. 165, 170 (1989). Unlike Federal Rule of Civil Procedure 23 class actions, putative class

members under the FLSA must opt-in to the class rather than opt out. Thiessen v. General

Electric Capital Corp., 267 F.3d 1095, 1102 (10th Cir. 2001), cert. denied, 536 U.S. 934 (2002);

§ 216(b) (“No employee shall be a party plaintiff to any such action unless he gives his consent

in writing to become such a party and such consent is filed in the court in which such action is

brought.”). To obtain consent, the parties may send notice of the opportunity to opt-in to the

collective action if the court finds that members of the proposed class are sufficiently similarly

situated. See Myers v. Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010) (“The court may send this

notice after plaintiffs make a ‘modest factual showing’ that they and potential opt-in plaintiffs

‘together were victims of a common policy or plan that violated the law.’” (citation omitted)).

       The FLSA requires employers to pay covered employees who work longer than forty

hours in a given workweek “at a rate not less than one and one-half times the regular rate at

which [the employee] is employed.” 29 U.S.C. § 207(a)(1). As the Tenth Circuit has explained,



                                                4
       Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 5 of 16



“[t]he purpose of FLSA overtime is to compensate those who labored in excess of the statutory

maximum number of hours for the wear and tear of extra work and to spread employment

through inducing employers to shorten hours because of the pressure of extra cost.” Chavez v.

City of Albuquerque, 630 F.3d 1300, 1304 (10th Cir. 2011) (citation and quotation marks

omitted).

II.    Two-Stage Collective Action Certification

       The relevant question under § 216(b) is whether the plaintiff is “similarly situated” to

members of the proposed class, as opposed to satisfying the criteria under Rule 23 for class

certification. Theissen, 267 F.3d at 1102 (explaining that Congress adopted the “similarly

situated” standard instead of Rule 23 standards). Section 216(b) does not define “similarly

situated,” but this Court and many district courts in the Tenth Circuit apply the two-step (also

called the “two-stage”) ad hoc approach approved in Theissen v. GE Capital Corp. for

determining whether the members of the proposed action satisfy § 216(b). See Thiessen, 267

F.3d at 1105 (“Arguably, the [two-step] ad hoc approach is the best of the three approaches

outlined because it is not tied to the Rule 23 standards.”); Calvillo v. Bull Rogers, Inc., No. 16-

cv-919-WJ-GBW, 267 F. Supp. 3d 1307 (D.N.M. 2017) (applying two-stage ad hoc approach to

FLSA collective action certification); Bass v. PJCOMN Acquisition Corp., No. 09-cv-01614-

REB-MEH, 2010 U.S. Dist. LEXIS 144305 (D. Colo. Sep. 15, 2010) (same); cf. In re Chipotle

Mexican Grill, Inc., No. 17-1028, 2017 U.S. App. LEXIS 8996, at *6–7 (10th Cir. Mar. 27,

2017) (“Our ultimate holding on this issue [in Theissen] was limited to finding ‘no error’ for

‘adopting the ad hoc approach’; we did not adopt this approach as mandatory within our circuit.

Indeed, we noted . . . the district courts’ flexibility to determine whether plaintiffs are similarly

situated.” (citing Theissen, 267 F.3d at 1102, 1105)).



                                                 5
       Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 6 of 16



       Under the first stage of the ad hoc approach, prior to the completion of discovery, a court

typically makes an initial “notice stage” determination of whether the plaintiffs are “similarly

situated.” Theissen, 267 F.3d at 1102–03. At this stage, a court “requires nothing more than

substantial allegations that the putative class members were together the victims of a single

decision, policy, or plan.” Id. (citation and quotation marks omitted); Calvillo, 267 F. Supp. 3d at

1312 (“The record need only be ‘sufficiently developed’ to allow court-facilitated notice based

upon ‘substantial allegations or some factual support.’”). The court must determine whether the

named and potential plaintiffs are “similarly situated” based on the allegations in the complaint,

which may be supported by sworn statements. See Landry v. Swire Oilfield Services, L.L.C., No.

16-cv-621-JB/LF, 252 F. Supp. 3d 1079, 1114–15 (D.N.M. 2017) (“A plaintiff need only

describe the potential class within reasonable limits and provide some factual basis from which

the court can determine if similarly situated potential plaintiffs exist.” (citation and quotation

marks omitted)); see also Myers v. Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010) (“[P]laintiffs

accomplish this by making some showing that there are other employees . . . who are similarly

situated with respect to their job requirements and with regard to their pay provisions, on which

the criteria for many FLSA exemptions are based, who are classified as exempt pursuant to a

common policy or scheme.” (quotation marks omitted)). Thus, the burden at this stage is light or

lenient, but provisional certification is not automatic. Theissen, 267 F.3d at 1103 (referring to ad

hoc standard as a “fairly lenient”). If the Court conditionally certifies the class based on these

allegations, notice may be sent providing for the opportunity to opt-in and discovery may

proceed on the merits. Id. at 1102–03.

       After the opt-in period has closed, the Court then makes a second determination, usually

prompted by a defendant’s motion to decertify the class, utilizing a “stricter standard” of



                                                 6
        Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 7 of 16



similarly situated. Id. at 1102–03. Once the parties know which employees will be part of the

class, the court may reevaluate the conditional certification “to determine whether there is

sufficient similarity between the named and opt-in plaintiffs to allow the matter to proceed to

trial on a collective basis.” Heckler v. DK Funding, LLC, 502 F. Supp. 2d 777, 779 (N.D. Ill.

2007). During the second stage of analysis, “a court reviews several factors, including (1)

disparate factual and employment settings of the individual plaintiffs; (2) the various defenses

available to defendant which appear to be individual to each plaintiff; (3) fairness and procedural

considerations; and (4) whether plaintiffs made the filings required” before they commenced

their lawsuit. Theissen, 267 F.3d at 1103 (quotation marks omitted).

III.   Analysis

       Plaintiffs seek conditional certification of the following class members:

       Defendants’ current and former, non-supervisory employees who worked for
       Defendants in at least one workweek for over 40 hours in one workweek over the
       past three years; who received their pay on a salary basis; worked under a job title
       within Defendant’s “care management job family” containing the terms term[sic]
       “Care Coordinator” or “Care Manager”; and whose job duties included Care
       Management Work.

Doc. 52 at 2 (defining narrowed class in Reply brief). Plaintiffs explain that, as stated in the First

Amended Complaint, “Care Management Work” consists of

       communicating with and gathering data from members to document members’
       medical circumstances in Defendants’ computer system (“Data Collection”),
       inputting member data into Defendants’ computer system (“Data Entry”), using
       established guidelines to maximize utilization of plan resources through
       application of predetermined criteria (“Care Utilization”), providing information
       to members and providers regarding plan benefits and resources to address
       members healthcare needs (“Plan Education”), and working with members and
       providers to set up medical care (“Care Coordination”), and other similar work
       (collectively, “Care Management Work”).

Id. at 2 n.4 (quoting Doc. 32). Plaintiffs claim that their substantial allegations and declarations

“show that all Care Coordinators and Care Managers shared similar job duties and were


                                                  7
       Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 8 of 16



subjected to Overtime Misclassification Policy that paid them on a salary plus bonus basis

without overtime[.]” Id. at 3. Plaintiffs assert that the members of the class were subjected to the

Overtime Misclassification Policy “regardless of specific ‘Care Coordinator’ or ‘Care Manager’

job title assigned within Defendants’ ‘Care Management’ job family and regardless of the region

worked.” Id. Plaintiffs allege that the non-supervisory core duties of all the job titles included in

the Care Coordinator and Care Manger categories “consist of nothing more than routine, low-

level administrative functions, typically performed by individuals in accordance with strict

corporate guidelines, practices and routines.” Id. at 5; accord Doc. 32, ¶ 23. Plaintiffs allege that

the members of the class were “all bound by a common set of facts, compensation practices, and

core job requirements but were misclassified as exempt[,]” and paid a salary. Id. at 5–6; Doc. 32,

¶¶ 29– 31. Plaintiffs submit as exhibits descriptions for job titles within the Care Manager and

Care Coordinator families, and these descriptions include the educational requirements,

locations, FLSA exemption status, and job responsibilities. Doc. 52-1. Plaintiffs also submit

seven declarations, now including that of named Plaintiff Maureen Deakin (Doc. 61), from some

of the plaintiffs who have thus far opted-in to the lawsuit, prior to any Court-approved notice.

See Docs. 26-3 through 26-7, Doc. 27.

       Defendants argue that, even after Plaintiff narrowed the collective class description in the

Reply brief, the class is still overly broad for conditional certification. Doc. 58 at 2. Defendants

assert that the class now includes 884 current employees across 36 job titles and 31 states, plus

Washington, D.C. Id. Defendants concentrate on how the jobs included in the class description

“differ across the nation in numerous ways, including by specialty, management group, level of

responsibility over other employees, educational requirements, experience requirements,

location, and unique customer contract.” Id. (citing Doc. 58-1). They also argue that Plaintiffs’



                                                 8
         Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 9 of 16



submitted declarations “cover only three of the 36 positions currently within the new class

definition, and the opt ins who signed declarations in support of Plaintiff’s Motion for

Conditional Certification only worked in five of the 31 states (plus Washington, D.C.) that the

new class definition covers.” Id. at 2–3. Defendants claim that the declarant opt-ins represent too

small of a pool of employees to support certification of a potentially nationwide class. Id. at 6.

Defendants argue that the “verbatim, conclusory allegations” in the declarations “fail to show

how they are similar to each other, much less how they are similar to the 33 other job positions

(and any former job positions).” Doc. 58 at 8.3 Finally, Defendants claim the “declarations do not

show that a single decision, policy or plan applied to all of the 884+ putative class members.” Id.

at 6.

        For purposes of the instant motion, the Court’s inquiry here is limited to the first step, or

“notice stage” of the process, which applies a lenient test to determine whether the putative

plaintiffs are similarly situated—that is, the “Plaintiff must provide some evidence to establish a

colorable basis showing the putative class members are victims of a single decision, policy or

plan.” Cavillo, 267 F. Supp. 3d at 1307. The Court may consider several factors at this stage,

“including whether potential class members: (i) have the same employer; (ii) are subject to the

same employer practices; (iii) suffer the same method of calculation of wages owed; and (iv)

allege FLSA violations based on the same conduct[.]” Bustillos v. Bd. of Cty. Comm’rs of

Hidalgo Cty., 310 F.R.D. 631, 664 (D.N.M. 2015) (Browning, J.) (citation omitted).

Furthermore, “some variation in the Plaintiff’s specific job duties will not destroy a similarly



3
          Defendants also rely on a ruling in Maestas v. Day & Zimmerman, LLC, in which United States District
Judge Judith Herrera denied conditional certification of a class because she found a lack of evidence of unlawful pay
practice. 09-cv-19-JCH, 2009 U.S. Dist. LEXIS 131364 (D.N.M. Nov. 13, 2009). After a complicated appellate
history, including reversal in part and remand by the Tenth Circuit, the Maestas case came in front of the
undersigned judge and this Court granted the Second Motion to Certify Class after reviewing the materials from the
parties. 09-cv-19-WJ, 2013 U.S. Dist. LEXIS 190307 (D.N.M. Dec. 20, 2013).

                                                         9
        Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 10 of 16



situated designation at this stage of the litigation.” Landry, 252 F. Supp. 3d at 1120. Here,

Plaintiffs’ First Amended Complaint (Doc. 32), Motion for Conditional Certification (Doc. 26;

Doc. 52), exhibits attached to the Reply brief (Doc. 52), and seven declarations (Doc. 26; Doc.

27; Doc. 61) meet the requirements for the first stage of collective action certification because

Plaintiffs have made substantial allegations that they, and individuals who share similar non-

exempt job duties, were subject to the same wage policy that misclassified them as exempt and

paid them on a salary basis without overtime, and Plaintiffs have offered adequate proof to

support these allegations at this stage. Doc. 26 at 1–2; Doc. 32, ¶¶ 1–3; Doc. 52 at 5–8. Plaintiffs

adequately allege that this policy targeted non-supervisory jobs within the care management

employment family (“Care Coordinator” and “Care Manager”) with non-exempt duties including

data collection, data entry, care utilization, plan education, and care coordination. Doc. 52 at 2,

6–7; Doc. 32, ¶¶ 29–31. Plaintiffs allege that this policy applied regardless of geographic

location and that the specific job titles within the Care Coordinator and Care Management job

families were arbitrary, such that individuals within these two larger job families were all subject

to the same wage policy for performing the same duties. Doc. 52 at 8.4

         The six declarations from non-named Plaintiffs support the description of job duties in

the Care Coordinator and Care Manager job families, and each states that the declarant believes

that there are individuals who have been subject to the same wage policy based on observations

and interactions with other employees. See Docs. 26-3 through 26-7; Doc. 27; Doc. 32, ¶¶ 43–44.

Specifically, the declarations state:

4
          Plaintiff submitted a Notice of Supplemental Authorities (Doc. 59, filed 9/12/18), which Plaintiff claims
support “her contention that the certification of all care coordinators and care managers is appropriate” based on the
narrowed class in Plaintiff’s Reply brief. Plaintiff’s “authorities” were Plaintiff’s Reply brief and docket entry
regarding litigation in the United States District Court of the Northern District of Illinois. Defendants submitted a
Response arguing that Plaintiff’s Notice should be stricken because Plaintiff failed to show that the authorities were
relevant or significant. Doc. 60, filed 9/13/18. This Court has not relied on the “supplemental authorities” Plaintiff
submitted in Doc. 59, as such documents are not binding on this Court, and Plaintiff has not shown how they are
relevant to this litigation. The Court notes there are plenty of cases in this District to look to for persuasive authority.

                                                            10
       Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 11 of 16



        I base my belief and knowledge of Defendant’s policies on (1) conversations I’ve
        had with other CMEs who have talked with me about their job duties, hours of
        work, and how Defendant paid them during their employment; (2) training
        calls/webinars that I attended with CMEs from [state of declarant’s employment]
        and other states; (3) training seminars I attended with other CMEs from across the
        country; and (4) observing other individuals performing the same job duties and
        working similar hours when I worked in a call center environment.

Docs. 26-3 through 26-7; Doc. 27; Doc. 61. Some declarations provide the names of individuals

the declarant thought might be similarly situated and wish to opt-in. See, e.g., Docs. 27-1; 61-1.

The declarations provide the individual job titles for each declarant, which supports the position

that the members of the potential class are within the “Care Coordinator” and “Care

Management” job families.5 Additionally, the declarations specify the state in which each

declarant was employed by Defendants.6 These declarations from employees in five states are

sufficient to support conditional certification of a nationwide class at this stage because the

evidence offered by Plaintiffs supports the allegation that the wage policy is not restricted

geographically to only the five states in the employee declarations, but instead that this is a

company-wide policy. See Landry, 252 F. Supp. 3d at 1126 (“The geographical diversity and

commonality of these allegations support a reasonable inference that the same violations

occurred at other [] locations nationwide. Each declarant’s assertion that they are aware of

[Defendant’s] company-wide pay practices and that they know of other employees who

experienced the same pay violations buttresses this inference.”); Hose v. Henry Indus., 49 F.

Supp. 3d 906, 918 (D. Kan. 2014) (certifying nationwide class involving 25 facilities in 11 states

5
        See Doc. 26-3 (declarant was Care Coordinator); Doc. 26-4 (declarant was Care Manager and Case
Manager); Doc. 26-5 (declarant was Care Coordinator); Doc. 26-6 (declarant was Case Manager and Care
Manager); Doc. 26-7 (declarant was Case Manager and Care Coordinator); Doc. 27-1 (declarant was Care
Coordinator and Behavioral Health Care Coordinator).
6
         See, e.g., Doc. 26-3 (declarant employed in New Mexico and Texas); Doc. 26-4 (declarant employed in
Georgia); Doc. 26-5 (declarant employed in Maryland); Doc. 26-6 (declarant employed in Georgia); Doc. 26-7
(declarant employed in Florida); Doc. 27-1 (declarant employed in Maryland); Doc. 61-1 (declarant employed in
New Mexico).

                                                     11
       Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 12 of 16



based on experience of four employees in single Missouri facility because “plaintiff makes

precisely such allegations of a company-wide, uniform policy, and offers just such evidence of

additional workers who wish to opt-in”); Ruggles v. WellPoint, Inc., 591 F. Supp. 2d 150, 161

(N.D.N.Y. 2008) (“Plaintiffs are not required to submit evidence implicating every office and to

show how they have identical characteristics; instead, only a representative sample will

suffice.”). Finally, while the declarations are almost identical, this point would not support denial

of conditional certification. See Ruggles, 591 F. Supp. 2d at 160 (“Conversely, even though

Plaintiffs’ Affidavits were exceptionally similar, this should not defeat their Application for

conditional certification and court-approved notice.” (collecting cases)).

        Named Plaintiff Maureen Deakin’s declaration supports her position that she is similarly

situated to members of the potential collective action class for the initial notice stage. Doc. 61-1.

Specifically, Ms. Deakin’s declaration provides support for her assertion there are others who

have “performed similar work, worked similar hours, were classified as exempt from overtime,

were paid a salary, and never received overtime pay for their overtime work.” Doc. 61-1. Ms.

Deakin asserts this belief based on her conversations and observations of others during her

course of work as a Care Coordinator at a call center in New Mexico. Doc. 61-1. Additionally,

Plaintiffs’ exhibits containing job descriptions show that the positions have overlapping duties

that fall within the care management work as Plaintiffs have described it. Doc. 52-1. While

Defendants argue about the substance of these job titles and the corresponding responsibilities,

the duties and descriptions in Plaintiffs’ exhibits and declarations support their substantial

allegations sufficiently at this stage.

        Defendants’ arguments about the dissimilarity between job duties go to the second stage

of certification, which uses the “stricter” standard in determining whether the opt-in members are



                                                 12
       Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 13 of 16



sufficiently similarly situated. See Theissen, 267 F.3d at 1103 (explaining that during the second

stage of analysis, “a court reviews several factors, including (1) disparate factual and

employment settings of the individual plaintiffs; (2) the various defenses available to defendant

which appear to be individual to each plaintiff; (3) fairness and procedural considerations; and

(4) whether plaintiffs made the filings required” before they commenced their lawsuit). At that

point, Defendants may offer argument about the distinctions between the thirty-six job positions,

and why differences such as the level of specialty, educational requirements, and experience

matter to certification of the collective action. See Calvillo, 267 F. Supp. 3d at 1313 (rejecting

defendants’ attacks on the merits of the claim and rejecting defendants’ attempts to insert

argument about disparate factual and employment settings at the notice stage of certification).

Therefore, while the Court has reviewed the declarations submitted by Defendants with their

briefs (Doc. 51, Doc. 58), the detailed, substantive differences between the job titles are not at

issue during this stage. See, e.g., Ruggles, 591 F. Supp. at 161 (“To balance the parties’

competing affidavits at this stage would require us to determine the facts, determine credibility

of deponents, and resolve legal contentions, all of which we are directed to avoid. And, the fact

that there may be variations within job duties does not mean that conditional certification should

be denied at this preliminary stage of the litigation.”). Defendants argue that the declarations do

not represent the thirty-six jobs within this class, but Plaintiffs are not required to submit

declarations that represent all thirty-six job titles—Plaintiffs are only required to allege a

colorable basis that the potential class members were subject to a single wage policy or decision.

See Calvillo, 267 F. Supp. 3d at 1312 (“Plaintiffs need show only that their positions are similar,

not identical, to the positions held by the putative class members.”). Thus, Defendants’

arguments are not properly accepted at the initial stage of certification, as the Tenth Circuit has



                                                13
       Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 14 of 16



made clear that the standard is a “lenient” one and only requires “substantial allegations.”

Theissen, 267 F.3d at 1103.

IV.     Proposed Notice and Consent Form

        Plaintiff has now submitted two versions of the Proposed Notice (an original and a red-

line) to be sent to members of the potential class. Docs. 26-1, 52-5. Despite the lengthy period of

time the parties have had to confer, and in spite of this Court’s local rule D.N.M.LR-Civ. 7.1(a)

requiring the parties to confer and make a good-faith request for concurrence prior to filing a

motion, Defendants request that this Court allow more time for the parties to confer about the

substance of the Proposed Notice. The Court will allow the parties to confer on the Proposed

Form of Notice (Docs. 26-1, 52-5) and Consent Form (Doc. 26-2), but at this time the Court

issues the following ruling and directives about the Proposed Notice and Consent Form:

        1. Defendants’ objections to the method of delivery of the Proposed Notice are

OVERRULED. Plaintiff’s request to send notice to potential plaintiffs by email and text as well

as by the United States Postal Service is GRANTED. This Court has previously addressed this

issue and the Court continues to find that “notice by email and text is reasonable in today’s

mobile society and that these methods of communication may offer a more reliable means of

reaching an individual even if that individual is away from home or has moved.” See Calvillo,

267 F. Supp. 3d at 1315 (granting same request and noting that “the law is on Plaintiff’s side” on

this issue).

        2. The parties are ORDERED to confer on and attempt to resolve the following issues

regarding the Proposed Notice and Consent Form (Docs. 26-1, 26-2, 52-5), some of which

Defendant addressed as objections in their Response brief (Doc. 51):




                                                14
        Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 15 of 16



(a) The blank spaces in the Proposed Notice, or spaces that state “TBD,” including the opt-in

timeframe

(b) The instances of “deceptive language” to which Defendants object

(c) Defendants’ objections to the “defective” nature of the Notice

(d) The Consent Form, which Defendants failed to address previously

        3. In addition, the Court suggests that the parties use this time to resolve the following

issues that tend to come up regarding sending Notice to potential Plaintiffs:

(a) The amount of time Defendants have to provide employee information to counsel for
Plaintiffs7

(b) The contents of the electronic Notice to be sent via email and text8

(c) The contents of the employee information Defendants shall disclose to Plaintiffs’ counsel

                                                CONCLUSION

        The allegations in the First Amended Complaint (Doc. 32), supported by the arguments

and evidence in the Motion for Notice to Potential Plaintiffs and Conditional Certification (Docs.

26, 52), constitute substantial allegations that the putative class members were, as a group, the

victims of a single decision, policy, or plan resulting in violations of the FLSA. For the purpose

of the Plaintiffs’ FLSA claim, this case properly is conditionally certified as a collective action

on behalf of the following FLSA class members, as defined in Plaintiffs’ Reply brief:

        Defendants’ current and former, non-supervisory employees who worked for
        Defendants in at least one workweek for over 40 hours in one workweek over the
        past three years; who received their pay on a salary basis; worked under a job title
        within Defendant’s “care management job family” containing the terms “Care



7
        The Court finds that three days, as Plaintiffs requested (Doc. 26), is an unreasonable timeframe in which to
accomplish this task for an action this size.
8
        The Court addressed such content in the Calvillo case, in which the Court also approved the use of text and
email notification, along with mail by the United States Postal Service.

                                                        15
       Case 1:17-cv-00773-WJ-KK Document 62 Filed 10/05/18 Page 16 of 16



       Coordinator” or “Care Manager”; and whose job duties included Care
       Management Work.9

Doc. 52 at 2 (describing Plaintiffs’ narrowed potential class). For these reasons, the Court

GRANTS Plaintiffs’ Motion for Notice to Potential Plaintiffs and Conditional Certification

(Doc. 26, filed 10/24/17). It is further ordered that:


       1. The parties shall have TEN (10) DAYS from the date of entry of this Order to confer

regarding the Proposed Notice and Consent Form.

       2. The parties shall submit within FOURTEEN (14) DAYS of the date of entry of this

Order a single Joint Proposed Notice and Consent Form reflecting resolution of the items

identified by the Court in numeral (2) above. The parties shall indicate resolution of each of the

items identified, referring to each by its respective number/letter (e.g. 2(a), 2(b)).

       3. The parties shall submit within FOURTEEN (14) DAYS of the date of entry of this

Order a single Joint Response containing the parties’ positions on the items in numeral (3)

addressed above, again referring to each item by its respective number/letter. Additionally, if the

parties cannot reach an agreement for each objection or issue contained in numeral (2), or some

other issue regarding the Proposed Notice and Consent Form, then the parties shall include their

positions and why they could not reach a resolution as to these narrow issues in their single Joint

Response.

       IT IS SO ORDERED.



                                                 ______________________________________
                                                 CHIEF UNITED STATES DISTRICT JUDGE




9
       “Care Management Work” is described in Plaintiff’s Amended Complaint, Doc. 32 at 2.

                                                    16
